PER CURIAM.
This case came before us on appeal from the Land & Titles Division of this 'court. The original action was brought by Appellee on behalf of the Ma'ae family to register approximately 1.8 acres of land located in the village of Nu’uuli, Island of Tutuila, American Samoa, as the communal property of the Ma’ae family. At,the end of trial, judgment was granted to. Appellee. Appellant moved for a new trial and the Government of American. Samoa (hereinafter referred to as Government) moved to intervene and ,for relief from a void judgment. The trial court denied these motions and from that action the Government and Galea'i Poumele appeal. We affirm the Judgment of the trial court.
The issues presented before this court are:
1. Did the trial court err in finding that Appellant built his house above the mean high tide line?
2. Was there sufficient evidence to support the trial count's finding that Appellee owned the land of which Appellant has possession?
3. Did the trial court err in denying Appellant's motion -to, dismiss Appellee's complaint because the provisions of 27 ASC 1202(d) were not complied with?
An appellate court is generally limited to the correction of errors of law, and in the absence of constitutional or statutory provisions to the contrary, questions of fact are to be tried and determined in the court of original jurisdiction, and not in the appellate court exercising ptrictly the functions of a court of review.
■5£* ■Jf’
Having reviewed the record before this court, we find that there- is sufficient material evidence in the record for the trial court tp fipd that the land on which Appellant built his new house and umu was dry land» anij that the land of which Appellant was in possession is owned by Appellee.
Appellant also claims the provisions of 27 ASC 1202(d) were not met and for that reason Appellee does not have standing to bring this suit. 27 A8C *6li>Q2(d) reads:
"(d) Any person who claims to be the owner of land which is not communal property may ask that the land be surveyed by a government surveyor, at the owner’s expense, and the Governor may provide for such survey to be made by a government surveyor if private surveying services are not available.
Only the senior matai of a Samoan family has the authority to request a survey of communal property of that family."
Appellant claims that the senior matai of the Ma'ae family, Malae Malqlega, is not the Plaintiff in the lower court action, nor did he order the survey of the subject land. The trial court found "1. This action was Iqpoqght by the plaintiffs on behalf of the Ma'ae family, including the aonior matai, to register the land So'a as the communal property of the Ma'ae family." We find that there was sufficient evidence from which the prpaP court could have made the finding. Although Ma'ae Malelega, the senior matai of Appellee's family, did not bring this action himself, Appellant does not cite any authority, nor can the court find any authority Wqich prohibits the senior matai from delegating certain specific tasks to n^mjjeps of his family, and we hold that the senior matai may so and in this case did so delegate. Such delegation having been made in this case, we find that the provisions of 27 ASC 1202(d) have been met.
Historically the senior matai has retained considerable control over the administration of lands in his family's possession. This statute (2J A§C l?Q2(d)) recognizes the value of such centralized control and endeavors pp prptect the senior matai's authority by allowing a survey to be done only at his request, The purposes of the statute are also served if the senior mapa! is allowed to delegate expressly such authority to another family number, for ultimate control still remains in the senior matai. In this case, the evidence demonstrates such express authorization. The senior matai was present at trial and testified that the delegation of authority was by his agreement because he felt the delegate, his son Ta'ei, was more able to handle the rigors of trial.
Appellant Government raises four issues surrounding whether or not the land in question was submerged land. The Government contends, and correctly sp, that if the land was submerged then the Government should have a claim to that portion of the land. Because of our conclusion that the trial court did not err in finding that the land was not submerged land, the Government's contention need not be addressed.
Having considered the briefs filed in this case, the record on appeal, the pranscript of the trial court proceedings, and the argument op counsel, We find that the trial court did not err and its judgment should be and is affirmed.